DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The functional limitations found in each of the claims as follows below lack sufficient written description:
Claim 1: “the biological effect comprises altering a local immune response within the tissue”
Claim 3: “the local immune response comprises an inflammatory response”
Claim 4: “altering the local immune response comprises at least one of upregulating and downregulating inflammatory immune response molecules”
Claim 5: “the inflammatory immune response molecules comprise cytokines”
Claim 6: “the cytokines comprise one or more of interleukin 1 alpha (IL-1a) molecules, interleukin 1 beta (IL-13) molecules, and interleukin 6 (IL-6) molecules”
Claim 7: “upregulating one or more of the IL-1α molecules and the IL-1β molecules while downregulating the IL-6 molecules”
Claim 8: “upregulating and downregulating inflammatory immune response molecules without increased expression of caspase-3 or lactate dehydrogenase B (LDH-B) proteins”
Claim 15: “inactivating one or more pathogens that are in a cell-free environment in a body and inhibiting replication of the one or more pathogens that are in a cell-associated environment in the body”
Claim 16: “the one or more pathogens comprise at least one of a virus, a bacteria, and a fungus”
Claim 17: “stimulating at least one of enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide and releasing nitric oxide from endogenous stores of nitric oxide”
Claim 18: “the biological effect comprises upregulating and downregulating inflammatory immune response molecules within the mammalian tissue”
Claim 19: “the inflammatory immune response molecules comprise cytokines”
Claim 20: “the cytokines comprise one or more of interleukin 1 alpha (IL-1a) molecules, interleukin 1 beta (IL-13) molecules, and interleukin 6 (IL-6) molecules”
Claim 21: “upregulating one or more of the IL-1α molecules and the IL-1β molecules while downregulating the IL-6 molecules”
Claim 22: “upregulating and downregulating inflammatory immune response molecules without increased expression of caspase-3 or lactate dehydrogenase B (LDH-B) proteins”
Claim 26: “inactivating one or more pathogens that are in a cell-free environment in a body and inhibiting replication of the one or more pathogens that are in a cell-associated environment in the body”
	The claims do not describe what light parameters are required to realize the claimed effects on the oral cavity and mammalian tissue.  The applicant’s specification in paragraphs [0027]-[0028] states that “In certain embodiments” each of the claimed effects may be achieved but fails to tie any light parameters to the claimed effects.  The specification does contain recitations of “In certain embodiments, light characteristic comprises a peak wavelength in a range from 385 nm to 450 nm, or in a range from 410 nm to 440 nm, or a radiant flux in a range from 5 milliwatts (mW) to 5000 mW.”  However, these parameters are not tied to the functional embodiments.  Do these parameters yield every functional result claimed by the applicant?  Are various parameters required to achieve the different results?  Figures 90A-H present the expression of interleukin and caspase molecules for various wavelengths and doses over durations of hours but the figures do not adequately explain how upregulating and downregulating are achieved.  The applicant is requested to point to any support for the light parameters required to achieve each of the above effects.
	All remaining claims are rejected for depending from a claim lacking sufficient written description.


Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for exposing some virus and bacteria: treating SARS-CoV-2 (Figs. 60A-72), influenza A virus (Figs. 73A-74D), P. aeruginosa and S. aeurus (Figs. 75A-77B, 80A-J, 82, 84B), bacterial reduction AR100 tissues (Figs. 79A-F), streptococcus pyogenes (Figs. 81, 84B), and expression of interleukin (Figs. 90A-H) does not reasonably provide enablement for altering all local immune response, inflammatory immune response, upregulating and downregulating of interleukin, stimulating/releasing nitric oxide, all pathogens, all virus, all bacteria, all fungus, inactivating pathogens in a cell free environment, and inhibit replication of pathogens in cell-associated environment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  The specification provides light treatment parameters for a relatively small subset of pathogens but does not provide them for every type of pathogen as claimed.  The claims cover any immune response, immune response molecules and pathogens and would require a skilled artisan to perform a great deal of experimentation.  While some wavelength and irradiation doses are known to treat pathogens and the skilled artisan is capable of implementing these known doses for certain pathogens, the specification does not enable treatment of all pathogens with any wavelength and dose.  In sum, the applicant enables only a small subset of immune responses and pathogens.  In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medicsblu (internet webpage: https://www.facebook.com/medicsblu/ dated Oct. 1, 2020). 

[Claim 1] Medicsblu discloses a method comprising: 
providing an illumination device (phototherapy device) configured to emit light with a light characteristic (blue wavelength between 400 nm and 470 nm), the illumination device comprising a light source (LEDs), a light guide (silicone jacket) configured to receive the light from the light source, and a light guide positioner (handheld body) that is configured to secure at least a portion of the light guide within a user's oral cavity; and 
irradiating tissue accessible from the user's oral cavity with the light to induce a biological effect, wherein the biological effect comprises altering a local immune response within the tissue (inactivate viruses and bacteria including Coronavirus).

    PNG
    media_image1.png
    319
    598
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    300
    300
    media_image2.png
    Greyscale


[Claim 2] Medicsblu discloses the tissue comprises tissue of an upper respiratory tract (e.g. throat and mouth).

[Claim 15] Medicsblu discloses the biological effect further comprises inactivating one or more pathogens that are in a cell-free environment in a body and inhibiting replication of the one or more pathogens that are in a cell-associated environment in the body (the light is directed to the oral cavity for inactivating virus and bacteria which would meet the limitation).

[Claim 16] Medicsblu discloses the one or more pathogens comprise at least one of a virus, a bacteria, and a fungus (inactivate viruses and bacteria including Coronavirus).


Claims 18-21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korman et al. (US 2002/0173833).

[Claim 18] Korman discloses a method (method for photodynamic therapy of skin) [abstract] comprising: 
providing a light source (violet/blue light source fixture, Fig. 1 #13) configured to emit light comprising a light characteristic (UVB light 310 nm at 50 mJ/cm2 and blue light 405-440 nm at 90 mW/cm2) [par. 0146]; and 
irradiating mammalian tissue within a body (skin tissue) with the light to induce a biological effect, wherein the biological effect comprises upregulating and downregulating inflammatory immune response molecules within the mammalian tissue (exposure to high intensity blue visible light reduced the release of the above Pro-inflammatory cytokines by 50% and 60% respectively) [pars. 0014, 0058, 0146-0148].

[Claim 19] Korman discloses the inflammatory immune response molecules comprise cytokines (exposure to high intensity blue visible light reduced the release of the above Pro-inflammatory cytokines by 50% and 60% respectively) [pars. 0146-0148].

[Claim 20] Korman discloses the cytokines comprise one or more of interleukin 1 alpha (IL-1a) molecules, interleukin 1 beta (IL-1 P) molecules, and interleukin 6 (IL-6) molecules (Interleukine-1 alpha (IL-1 alpha)) [pars. 0144-0146].

[Claim 21] Korman discloses upregulating and downregulating inflammatory immune response molecules comprises upregulating one or more of the IL-1a molecules and the IL-1 molecules while downregulating the IL-6 molecules (Interleukine-1 alpha (IL-1 alpha)) [pars. 0144-0146].

[Claim 23] Korman discloses the light characteristic comprises a peak wavelength in a range from 385 nm to 450 nm (blue light 405-440 nm at 90 mW/cm2) [par. 0146].

[Claim 24] Korman discloses the light characteristic comprises a peak wavelength in a range from 410 nm to 440 nm (blue light 405-440 nm at 90 mW/cm2) [par. 0146].

[Claim 25] Korman discloses irradiating the mammalian tissue comprises administering a dose of light in a range from 0.5 joules per square centimeter (J/cm2) to 100 J/cm2 (UVB light 310 nm at 50 mJ/cm2) [par. 0146].

[Claim 26] Korman discloses a method meeting the limitations of claim 18 and including the light parameters disclosed by the applicant; therefore, the method would comprise inactivating one or more pathogens that are in a cell-free environment in a body and inhibiting replication of the one or more pathogens that are in a cell-associated environment in the body.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US 2018/0256916) in view of Soukos et al. (“Phototargeting Oral Black-Pigmented Bacteria” Antimicrob. Agents Chemother. 2005), both of record.

[Claims 1] Kothari discloses a method comprising: 
providing an illumination device (phototherapy device) configured to emit light with a light characteristic, the illumination device comprising a light source (LEDs, Fig. 10 #74), a light guide (optically transparent sleeve, Figs. 20A-B #210) configured to receive the light from the light source (the light generated by the LEDs enters the oral cavity through the sleeve) [pars. 0070-0073], and a light guide positioner (main body portion, Figs. 10, 20A-B #14) that is configured to secure at least a portion of the light guide within a user's oral cavity (the main body supports the sleeve and contains bite pads, Fig. 10 #110, to secure the sleeve in place within the oral cavity) [par. 0062]; and 
irradiating tissue accessible from the user's oral cavity with the light to induce a biological effect  (phototherapeutic light is directed to a patient’s tonsillar and palatal regions which are located in the oropharynx to provide a variety of treatments) [pars. 0005, 0011, 0044, 0049, 0104].
Kothari discloses a biological effect but does not explicitly disclose the biological effect comprises altering a local immune response within the tissue.
Soukos discloses an oral light therapy source for killing a variety of pathogens [abstract] by applying light having wavelengths between 380 nm and 520 nm with a peak wavelength of 435 nm [page 1392, Light source section] and with a fluence of between 0 and 42 J/cm2 [page 1393, Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the illumination device of Kothari to selectively emit a peak wavelength of 435 nm at a fluence of between 0 and 42 J/cm2, including 21 J/cm2, as taught by Soukos in order to sterilize the oral cavity by killing a variety of pathogens while performing phototherapy.  Irradiating tissue with this light would result in altering a local immune response within the tissue since the parameters match those disclosed by the applicant for altering a local immune response, see paragraphs [0027]-[0028] of applicant’s specification.

[Claim 2] Kothari discloses the tissue comprises tissue of an upper respiratory tract (phototherapeutic light is directed to a patient’s tonsillar and palatal regions which are located in the oropharynx to provide a variety of treatments) [pars. 0005, 0011, 0044, 0049, 0104].

[Claims 3, 18] The method rendered obvious by Kothari in view Soukos in claim 1 would also result in altering of an inflammatory immune response.

[Claim 4] The method rendered obvious by Kothari in view Soukos would also result at least one of upregulating and downregulating inflammatory immune response molecules.

[Claims 5-8, 19-22] The method rendered obvious by Kothari in view Soukos would also result in at least one of upregulating and downregulating the inflammatory immune response molecules comprises upregulating one or more of interleukin 1 alpha (IL-1α) molecules and interleukin 1 beta (IL-1β) molecules while downregulating interleukin 6 (IL-6) molecules, and further result in upregulating and downregulating inflammatory immune response molecules without increased expression of caspase-3 or lactate dehydrogenase B (LDH-B) proteins.

[Claims 9-10, 23-24] Kothari in view of Soukos renders obvious applying a wavelength between 400-505 nm, including a peak wavelength of 435 nm, at a fluence of 0-42 J/cm2 to alter/kill pathogens which are within the ranges discloses by the applicant for altering a local immune response.

[Claims 11-12, 25] Kothari in view of Soukos renders obvious a radiant flux is configured to provide an irradiance to the tissue in a range from 5 mW/cm2 to 200 mW/cm2 (70 mW/cm2) [Soukos: page 1392, right column).  Soukos does not explicitly disclose the radiant flux in a range from 5 milliwatts (mW) to 5000 mW.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a radiant flux within this range to provide the desired irradiance based on the size of the intended oral target e.g. should the target be 1 cm in diameter, a 70 mW radiant flux would be selected.

[Claim 13] Kothari in view of Soukos renders obvious irradiating the tissue comprises administering a dose of light in a range from 0.5 joules per square centimeter (J/cm2) to 100 J/cm2 (0 and 42 J/cm2) [page 1393, Fig. 2].

[Claim 14] Kothari in view of Soukos renders obvious the dose of light is in a range from 2 J/cm2 to 50 J/cm2 (0 and 42 J/cm2) [page 1393, Fig. 2].

[Claims 15, 26] Kothari in view of Soukos renders obvious an illumination device meeting the limitations of claim 1 and including the light parameters discloses by the applicant; therefore, the method would comprise inactivating one or more pathogens that are in a cell-free environment in a body and inhibiting replication of the one or more pathogens that are in a cell-associated environment in the body.

[Claim 16] Kothari in view of Soukos renders obvious applying light in the range of 400-505 nm with a fluence of 0-42 J/cm2 which is within the range of parameters claimed by the applicant for achieving a biological effect comprises both altering the concentration of the pathogen, wherein the pathogen comprises at least one of a virus, bacteria and a fungus.

[Claim 17] Kothari in view of Soukos renders obvious applying light in the range of 400-505 nm with a fluence of 0-42 J/cm2 which is within the range of parameters claimed by the applicant for achieving a biological effect comprises stimulating at least one of enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide and releasing nitric oxide from endogenous stores of nitric oxide.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         11 October 2022